[DO NOT PUBLISH]


                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                                                                                  FILED
                                ________________________                 U.S. COURT OF APPEALS
                                                                           ELEVENTH CIRCUIT
                                                                            DECEMBER 14, 2010
                                      No. 09-14125
                                                                                JOHN LEY
                                ________________________                         CLERK

                        D. C. Docket No. 08-01282-CV-T-24-EAJ

ROBIN ODUM,

                                                                     Plaintiff-Appellant,

                                              versus

GOVERNMENT EMPLOYEES INSURANCE COMPANY,

                                                                     Defendant-Appellee.

                                ________________________

                       Appeal from the United States District Court
                           for the Middle District of Florida
                             ________________________

                                     (December 14, 2010)


Before DUBINA, Chief Judge, ANDERSON, Circuit Judge, and COAR,* District
Judge.

       *
         Honorable David H. Coar, United States District Judge for the Northern District of Illinois,
sitting by designation.
PER CURIAM:

      Appellant Robin Odum appeals the district court’s grant of summary

judgment to Odum’s employer, Appellee Government Employees Insurance

Company (“GEICO”), on Odum’s claims under the Private Florida Whistleblower

Act (“FWA”), Fla. Stat. §§ 448.101-448.105.

      Odum argues that the district court erred in finding that he did not present a

prima facie case under the FWA because he did not engage in a protected activity

when he reported what he falsely believed to be a fire code violation. Odum also

argues that the district court erred in finding that GEICO advanced a legitimate,

nonretalitory reason for terminating him – his dishonesty regarding a court

appearance. Odum contends he has produced sufficient evidence to show that this

purported justification for his termination was pretextual.

      This court reviews de novo a district court’s grant of summary judgment and

will construe all the facts and inferences in the light most favorable to the non-

moving party. Skop v. City of Atlanta, 485 F.3d 1130, 1136 (11th Cir. 2007).

Because we can decide this appeal without addressing the first argument Odum

presents, which is a question of first impression both in this court and in the

Supreme Court of Florida, we decline to address it. Instead, even if we assume



                                          2
arguendo that Odum presented a prima facie case under the FWA, GEICO

articulated that it terminated him based on a good faith belief that he dishonestly

reported sick leave, which is a legitimate, non-retaliatory reason. Because Odum

failed to present any rebuttal evidence to GEICO’s legitimate reason beyond his

own conclusory beliefs, he has failed to show pretext.1 Accordingly, we affirm the

district court’s grant of summary judgment in favor of GEICO.

      AFFIRMED.




      1
          This court has reviewed the record in its entirety and finds no credible evidence of pretext.

                                                   3